Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	Claims 1-20 remain pending in the application, of which claims 12-20 are withdrawn. As such, the claims being examined are claims 1-11. Applicant’s amendments to claims 9-11 have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed 2/7/22. 

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 	Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Scott (Re. 29,830- cited previously). 	With respect to independent claim 1, Scott discloses a cementing apparatus (col. 1 lines 6-9), comprising: 	a housing (Abstract, col. 9 line 54- col. 10 line 15, and Fig. 7); 	a fixed member coupled with the housing, the fixed member having at least one fixed member fluid opening therein (Abstract, col. 9 line 54- col. 10 line 15, and Fig. 7); and 	a moving member positioned downhole of the fixed member and movable between a circulating position and a cemented position, the moving member having at least one moving member fluid opening therein, the at least one moving member fluid opening linearly offset from the at least one fixed member fluid opening (Abstract, col. 9 line 54- col. 10 line 15, and Fig. 7).
 	Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mayfield (US 4,687,019- cited previously).
 	With respect to independent claim 1, Mayfield discloses a cementing apparatus (col. 1 lines 6-9), comprising: 	a housing (Abstract, col. 2 lines 30-42 and Figs. 1-3); 	a fixed member coupled with the housing, the fixed member having at least one fixed member fluid opening therein (Abstract, col. 2 lines 30-42 and Figs. 1-3); and 	a moving member positioned downhole of the fixed member and movable between a circulating position and a cemented position, the moving member having at least one moving member fluid opening therein, the at least one moving member fluid opening linearly offset from the at least one fixed member fluid opening (Abstract, col. 2 lines 30-42 and Figs. 1-3). 	With respect to depending claim 7, Mayfield discloses further comprising a second fixed member positioned downhole of the moving member (Abstract, col. 2 lines 30-42 and Figs. 1-3). 	With respect to depending claim 8, which is dependent upon claim 7, Mayfield discloses wherein the moving member is a floating plug, the floating plug having an uphole profile that fits with and seals against a similarly shaped downhole profile of the fixed member fluid opening (Abstract, col. 2 lines 30-42 and Figs. 1-3). 	With respect to depending claim 9, which is dependent upon claim 8, Mayfield discloses wherein the floating plug comprises an elastomer sealing portion (Abstract, col. 2 lines 30-42 and Figs. 1-3). 	With respect to depending claim 10, which is dependent upon claim 8, Mayfield discloses wherein an uphole profile of the floating plug comprises an uphole seal member (Abstract, col. 2 lines 30-42 and Figs. 1-3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (Re. 29,830- cited above). 	With respect to depending claim 2, Scott discloses wherein the moving member is a sliding sleeve and the at least one moving member fluid opening has an uphole cross-section area and a downhole cross-section area, wherein the uphole cross-section area is larger than the downhole cross-section area (Abstract, col. 9 line 54- col. 10 line 15, and Fig. 7). Although silent to wherein the “downhole cross-section area is larger than the uphole cross-section area,” as instantly claimed, this amounts to nothing more than selecting from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397 Furthermore, changing the shape of an existing part, e.g. altering which end is larger, amounts to nothing more than a design choice which would have been obvious for a person having ordinary skill in the art. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	With respect to depending claim 3, which is dependent upon claim 2, Scott discloses wherein the at least one moving member fluid opening is linearly offset from the at least one fixed member fluid opening (Abstract, col. 9 line 54- col. 10 line 15, and Fig. 7). Although silent to wherein the moving member fluid opening is radially offset from the fixed member fluid opening, as instantly claimed, this amounts to nothing more than selecting from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397 Furthermore, changing the location of an existing part, e.g. rearranging the opening location, amounts to nothing more than a design choice which would have been obvious for a person having ordinary skill in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) 	With respect to depending claims 4-6, which are dependent upon claim 2, Scott discloses wherein the at least one moving member fluid opening is conical in shape, i.e. the uphole cross-section area and downhole cross-section area have different sizes (Abstract, col. 9 line 54- col. 10 line 15, and Fig. 7). Although silent to wherein the “downhole cross-section area is larger than the uphole cross-section area” by at least 50% or at least 200%, as instantly claimed, this amounts to nothing more than selecting from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397 Furthermore, changing the shape of an existing part, e.g. altering which end is larger and by how much, amounts to nothing more than a design choice which would have been obvious for a person having ordinary skill in the art. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mayfield (US 4,687,019- cited above). 	With respect to depending claim 11, which is dependent upon claim 8, Mayfield discloses a cementing apparatus comprising a housing and floating plug positioned downhole of a fixed member (Abstract, col. 2 lines 30-42 and Figs. 1-3). However, Mayfield fails to expressly disclose wherein the floating plug and fixed members each comprise magnets which are configured to engage. The Office considers it obvious and well known that floating valves, such as the one disclosed by Mayfield, may comprise magnets to aid in controlling opening or closing the valve, i.e. controlling the flow.

Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive. 	Applicant argues that Scott fails to disclose “a fixed member... having at least one fixed member fluid opening...” That is to say, Scott fails to disclose a fixed member. The Examiner finds the argument unpersuasive. Scott does indeed disclose a cementing apparatus comprising a fixed member having a fluid opening (e.g. the plug launching mandrel 112). 	Applicant argues that Mayfield fails to teach “a fixed member... having at least one fixed member fluid opening...” That is to say, Mayfield fails to disclose a fixed member. The Examiner finds the argument unpersuasive. Mayfield does indeed disclose a cementing apparatus comprising a fixed member having a fluid opening (e.g. the float valve housing 14).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674